192 Ga. App. 316 (1989)
385 S.E.2d 14
CAMPBELL
v.
THE STATE.
A89A0883.
Court of Appeals of Georgia.
Decided July 13, 1989.
John J. Martin, Jr., for appellant.
Robert F. Mumford, District Attorney, Cheryl F. Custer, Assistant District Attorney, for appellee.
POPE, Judge.
Defendant entered his guilty plea to the offense of simple battery on November 4, 1988. On November 15, 1988, the trial court sentenced defendant to twelve months probation and ordered him to pay a fine of $250, restitution in the amount of $1,000, $50 court costs and to refrain from contact with the victim. On December 2, 1988, the defendant filed a motion for reconsideration of the trial court's sentence. The trial court denied the defendant's motion on December 20, 1988. Defendant filed his notice of appeal on January 18, 1989.
"`(T)he only appealable order of record is the order of [November 15, 1988], ... The appeal was not filed within 30 days from this order, however, but was filed subsequent to the denial of a motion for reconsideration of this order several months later. It has been repeatedly held that, unlike a motion for new trial [or] motion in arrest of judgment, ... a motion for reconsideration does not extend the time for filing a notice of appeal. (Cits.) ... Thus we lack jurisdiction to entertain the appeal.' Becker v. Fairman, 167 Ga. App. 708, 709 (1) (307 SE2d 520) (1983)." Alvin Lee Co. v. Garmon Elec. Contractors, 190 Ga. App. 159 (378 SE2d 384) (1989). See also Stonecypher v. State, 168 Ga. App. 507 (308 SE2d 639) (1983).
Appeal dismissed. Banke, P. J., and Sognier, J., concur.